                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

SAM KRIKORIAN,                                )
     Plaintiff,                               )
                                              )
v.                                            )    CIVIL ACTION NO. 1:19-00582-KD-N
                                              )
FORD MOTOR COMPANY,                           )
     Defendant.                               )

                                           ORDER

       After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection is made, the Report and

Recommendation of the Magistrate Judge (Doc. 16) made under 28 U.S.C. § 636(b)(1)(B)-(C),

Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated November 6,

2019, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the motion to remand under 28 U.S.C. § 1447(c)

(Doc. 10) filed by Plaintiff Sam Krikorian is DENIED.

       DONE and ORDERED this the 20th day of December 2019.



                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
